It is enough, in so far as the plaintiff's first exception is concerned, to say that the statute does not require the collector to sign his return. What it does require is that he "shall, within ten days after any sale, deliver to the town clerk an account of the sale, with the charges thereof, under oath, copies of the newspapers in which the advertisement was published, and of the advertisement posted, with an affidavit that it was so posted, which shall be kept on file; and the account, advertisement, and affidavit shall be recorded by the town clerk." P. S., c. 61, s. 7.
This also disposes of the second exception; for while P. S., c. 61, s. 3, requires the collector to cause a copy of the advertisement to be published three weeks successively in certain newspapers, the first publication *Page 109 
to be more than eight weeks before the day of sale, section 7 does not require him to return the dates on which the papers containing the advertisements were published. What it does require is that he file copies of the papers with the town clerk.
Exceptions overruled.
All concurred.